¶20 (dissenting) — “[I]n order to meet its burden on a firearm allegation, the State must establish that the defendant was within the proximity of an easily and readily available firearm for offensive or defensive purposes and that a nexus exists between the defendant, the crime, and the firearm.” State v. Barnes, 153 Wn.2d 378, 383, 103 P.3d 1219 (2005) (emphasis added). Undeterred by precedent, the majority asserts the nexus requirement “is not an element the State must explicitly plead and prove.” Majority at 209. Having absolved the State of its burden, the majority then concludes Sheldon Easterlin’s plea was voluntary. Because the State must establish a nexus between the defendant, the weapon, and the crime, Easterlin’s plea was not voluntary in that, as the record demonstrates, he was not informed of what the State would have to establish to secure a conviction. I dissent.
Sanders, J.
¶21 A firearm enhancement applies where the defendant is “armed” during the commission of a crime. RCW 9.94A-.533(3) (formerly RCW 9.94A.510(3) (2002)).4 “Whether a person is armed is a mixed question of law and fact.” State v. Mills, 80 Wn. App. 231, 234, 907 P.2d 316 (1995). We first *212explained the nexus requirement in State v. Schelin, 147 Wn.2d 562, 575-76, 55 P.3d 632 (2002) (plurality opinion), where we held “[a] defendant is ‘armed’ when he or she is within proximity of an easily and readily available deadly weapon for offensive or defensive purposes and when a nexus is established between the defendant, the weapon, and the crime.” Our subsequent cases reaffirmed this approach. See State v. Willis, 153 Wn.2d 366, 373, 103 P.3d 1213 (2005) (stating that in Schelin “[w]e .. . held that there must be a nexus between the defendant, the crime, and the deadly weapon in order to find that the defendant was ‘armed’ under the deadly weapon enhancement statute”); State v. Gurske, 155 Wn.2d 134, 141, 118 P.3d 333 (2005) (“[without a nexus between the defendant, the crime, and the weapon, ‘courts run the risk of punishing a defendant under the deadly weapon enhancement for having a weapon unrelated to the crime’ ” (quoting Willis, 153 Wn.2d at 372)); Barnes, 153 Wn.2d at 383 (“Reading Valdohinos,[5] Schelin, and Willis together, we conclude . . . the State must establish that the defendant was within the proximity of an easily and readily available firearm for offensive or defensive purposes and that a nexus exists between the defendant, the crime, and the firearm.”).
¶22 Easterlin concedes the nexus between the defendant and the weapon is obvious in actual possession cases. However, the fact a defendant actually, as opposed to constructively, possessed a weapon does not relieve the State of its burden to establish a nexus between the weapon and the crime. Barnes, 153 Wn.2d at 383 (“The mere presence of a deadly weapon at the crime scene is insufficient to show that the defendant is ‘armed.’ ”). And as the record makes clear, Easterlin was never informed of this burden before he entered his plea.
¶23 “Due process requires that a guilty plea be knowing, voluntary, and intelligent.” In re Pers. Restraint of Hews, *213108 Wn.2d 579, 590, 741 P.2d 983 (1987). “A plea is not voluntary in the constitutional sense unless the defendant has adequate notice and understanding of the charges against him.” Id.; see also State v. Osborne, 102 Wn.2d 87, 92-93, 684 P.2d 683 (1984) (“Due process requires that a defendant be apprised of the nature of the offense in order for a guilty plea to be accepted as knowing, intelligent, and voluntary. Real notice of the nature of the charge is ‘the first and most universally recognized requirement of due process’.” (quoting Henderson v. Morgan, 426 U.S. 637, 645, 96 S. Ct. 2253, 49 L. Ed. 2d 108 (1976))).
¶24 Our rule reflects these requirements:
The court shall not accept a plea of guilty, without first determining that it is made voluntarily, competently and with an understanding of the nature of the charge and the consequences of the plea. The court shall not enter a judgment upon a plea of guilty unless it is satisfied that there is a factual basis for the plea.
CrR 4.2(d).
f25 “[F]ailure to comply fully with CrR 4.2 requires that the defendant’s guilty plea be set aside and his case remanded so that he may plead anew.” Wood v. Morris, 87 Wn.2d 501, 511, 554 P.2d 1032 (1976). Although a strong presumption the plea is voluntary is created when the defendant completes a plea statement and admits to reading, understanding, and signing it, State v. Smith, 134 Wn.2d 849, 852, 953 P.2d 810 (1998), a guilty plea is not truly voluntary “ ‘unless the defendant possesses an understanding of the law in relation to the facts.’ ” In re Pers. Restraint of Keene, 95 Wn.2d 203, 209, 622 P.2d 360 (1980) (quoting McCarthy v. United States, 394 U.S. 459, 466, 89 S. Ct. 1166, 22 L. Ed. 2d 418 (1969)). The defendant’s plea is invalid if “the record does not affirmatively show that [the defendant] understood the law in relation to the facts or entered the plea intelligently and voluntarily.” State v. S.M., 100 Wn. App. 401, 415, 996 P.2d 1111 (2000) (emphasis added).
*214f 26 The record clearly establishes Easterlin lacked “ ‘an understanding of the law in relation to the facts,’ ” Keene, 95 Wn.2d at 209 (quoting McCarthy, 394 U.S. at 466), regarding his firearm enhancement plea. When inquiring into his understanding of the charges, the trial court did not ask whether Easterlin understood the State must prove a nexus between the defendant, the firearm, and the crime. See Verbatim Report of Proceedings (VRP) at 9-11. In fact, the firearm enhancement was mentioned only in passing after the inquiry had moved on to count 2 of the information. VRP at 10. The State’s argument that Easterlin, by signing the statement of defendant on plea of guilty, demonstrated understanding of the charges against him is unpersuasive because the information, his statement, and the trial court’s inquiry into Easterlin’s understanding of the charges all failed to apprise him of the State’s burden to establish a nexus between the defendant, the crime, and the weapon. Indeed, at oral argument the State’s counsel conceded that during the colloquy there was no mention of the nexus requirement, by that or any other name.6
¶27 Because Easterlin was not informed the State must prove a nexus between the defendant, the weapon, and the crime, his plea was not knowing, intelligent, and voluntary. Osborne, 102 Wn.2d at 92-93. Consequently, he is entitled to have his plea set aside and his case remanded to trial court. Wood, 87 Wn.2d at 511 (“failure to comply fully with CrR 4.2 requires that the defendant’s guilty plea be set aside and his case remanded so that he may plead anew”).
¶28 I dissent.

 The statute provides:
The following additional times shall be added to the standard sentence range for felony crimes committed after July 23, 1995, if the offender or an accomplice was armed with a firearm as defined in RCW 9.41.010 and the offender is being *212sentenced for one of the crimes listed in this subsection as eligible for any firearm enhancements based on the classification of the completed felony crime.
RCW 9.94A.533(3).


 State v. Valdobinos, 122 Wn.2d 270, 858 P.2d 199 (1993).


 Tr. of Oral Argument at approx. 34 min., 20 sec. (Mar. 14, 2006).